DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “the monitoring and control module comprises a variety of sensors…the sensors comprise a flow sensor, a temperature sensor, a pressure sensor, and an acoustic emission sensor” is vague and indefinite.  It is not clear if the sensors are intended to be drawn to the same sensors recited previously.  It appears from the specification they are the same sensors and will be interpreted as such, however, clarification is required.  Additionally, the recitation “a power supply compartment [that] can be removed and mounted quickly” is vague and indefinite.  It is not clear what would qualify as quickly performing said action in view of the specification.  Clarification and correction is required. 
Regarding Claim 5, it is unclear if the claim recitation of the sensors being evenly distributed is related to all sensors, evenly distributed based on type of sensor, or only applied to the temperature 
Regarding Claim 6, the following recitations include improper antecedent basis:
Line 1: “a measuring method of the measurement-while-drilling device” should read -- a measuring method of a measurement-while-drilling device—

Additionally, the recitation of “the next borehole” in step (e) lacks proper antecedent basis as there is no prior recitation of any additional boreholes.  It appears that the claim should recite the steps being repeated for “an additional/subsequent borehole”, likewise any language changed should be reflected in Claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Patent Publication 2016/0053597, in view of Krueger et al., U.S. Patent Publication 2001/0042643, Bonavides et al., U.S. Patent Publication 2017/0002646, Stewart et al., U.S. Patent Publication .
Regarding Claim 1, Brown discloses a measurement while drilling (MWD) device for obtaining a coal seam gas parameter (noting that the collection of wellbore data during drilling necessarily is capable of collecting a generic coal gas seam parameter), the device comprising:
A compartment (defined as the internal space of the string defining a bottom hole assembly in exemplary Figure 2 which includes multiple sensor systems as detailed below; Paragraph 0045);
A pressure sensor, a temperature sensor, an acoustic emission sensor (as part of the logging while drilling module 54, Paragraph 0026), a borehole sealing module (inflatable or mechanical packers 120), , a communication interface (as part of the telemetry system, Paragraph 0025), a monitoring and control module (as part of the data collection and transmission system), and a power supply compartment (generically the sensors in question and telemetry system which they use would require at least a generic power supply within the body);
Wherein the MWD device is installed between a drill bit (32) and a drilling inclinometer (as part of the wellbore survey tools of element 56; Paragraph 0026), the compartment is a pipe body that is configured to fix various sensors and modules, is hollow so that water (drilling fluid) can flow through it (Paragraph 0031);
Wherein the temperature, pressure, acoustic sensors, the power supply compartment, and the communication interface are connected to corresponding interfaces of the monitoring and control module respectively (as the system includes surface communicating telemetry, the sensors and systems of the bottom hole assembly necessarily comprise respective interfaces to the monitoring and communication elements, Paragraphs 0025, 0026), wherein the power supply compartment supplies power to the monitoring and control module and the power utilization modules or sensors connected to the monitoring and control module (in the absence of a more specific recitation of the structure or 
The borehole sealing module comprises a borehole sealing capsule (inflatable member 124) wrapped around an external rim of the compartment (as seen in Figures 3A/B) and an arc shaped wear plate wrapped on the outer side of the borehole sealing capsule (as seen in Figures 3A/B, resistant coating 122 forms a number of arc shaped sections on the outer surface; Paragraph 0027);
Wherein the monitoring and control module comprises a variety of sensors and module interfaces (as detailed above regarding the sensors of structure 54) and a monitoring a control circuit (as part of the interface between the sensors and telemetry system), the sensors comprising a flow sensor, temperature sensor, pressure, and acoustic emission sensor (Paragraph 0026), the sensors connected by their corresponding interfaces of the monitoring and control module (Paragraphs 0025, 0026), the sensors having functions including monitoring signal conversion, triggering data acquisition, timing data acquisition, data analysis, and control (as the sensors are part of the LWD system which collects data to be utilized by a user to adjust the drilling profile of the wellbore, absent a more specific recitation of the nature of these functions, the sensors are generically capable of the recited features; Paragraphs 0025, 0026).
While Brown discloses the above structures which necessitate some degree of power supply, it does not expressly disclose the use of a power supply compartment which includes an electric charging interface and is removable from the string.
Additionally, Krueger teaches the use of downhole measurement while drilling systems which may include different sensor modules which may be coupled to a removable power battery pack which includes power interfaces for the modules of the tool string (Paragraph 0045).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic power supply of Brown for the removable battery pack (or 
Furthermore, while Brown discloses the sensors presented as part of the LWD module, it does not expressly disclose the use of a flow sensor having gas flow detection.
Additionally, Bonavides teaches the use of a drilling system which includes a gas flow detection sensor having an intake hole, a gas switch circuit, and a flow sensor (the gas detection system may use a resistivity cell as part of a centrifugal switch for detecting gas in a sampled flow path, Paragraphs 0039, 0096, 0097).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool to include a flow sensor like that taught by Bonavides.  Doing so would allow a user improved wellbore analysis in the form of gas detection which can be used to improve wellsite safety with early detection of gas blowouts/kicks (Paragraph 0039).
While Brown also discloses the structures of the isolation elements as detailed above, it does not expressly disclose the use of a main water circuit switch and a sealing capsule water switch (although Examiner notes that the claims and specification do not provide any substantial structure to define such terms).
Additionally, Stewart teaches the use of a packer system for use in a treatment device wherein the packer elements may include a plurality of sensors and associated switches which are used to track and control the relative explosion of the packer elements (Paragraphs 0022, 0073).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the packer system of Brown to include sensor switches which are activated as part of the expansion to achieve a cut off effect during borehole sealing (i.e. the switches are only actuated until such a time that the seals are fully engaged) as taught by Stewart.  Doing so would give a 
Also, while Brown discloses the above sensors as part of the LWD tool string which measure distinct properties (and are thus independent and generally free of interference), it does not expressly disclose that the sensors are connected in shunt formation.
Additionally, Goodman teaches the use of a drilling tool with an LWD sensor set, wherein the sensors may be mounted using a shunt regulator (Paragraph 0044).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sensor arrays of Brown to be mounted in shunt using a linear shunt regulator as taught by Goodman.  Doing so merely constitutes an additional manner in which sensors may be mounted in a drill string to reliably distribute power to the tools (Paragraph 0044).
Also, while Brown discloses the above sensors as part of the MWD/LWD tool string connected to a general control system, it does not expressly disclose the system includes a storage, timer, and control CPU/monitoring and control circuit.
Additionally, Lasater teaches the use of a drilling system for use with an MWD tool module which includes storage, a timer, and a processor as part of a control circuit for the communication and operation of the MWD tools (Paragraphs 0038, 0039).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the MWD/LWD control system include storage, a timer, and a CPU/control circuit as taught by Lasater.  Doing so merely constitutes the inclusion of such features for the MWD/LWD control system as such a system would allow a user to operate in communication with a surface system in a timely manner (Paragraph 038). 

Additionally, Li teaches that drilling systems which include MWD/LWD tools may have the sensor modules connected in the string via a threaded connection/hole (Paragraph 0035).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute whatever generic connection exists in Brown for a threaded connection as taught by Li.  Doing do merely constitutes a substitution of one known connection mechanism for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 5, in view of the above 112b rejection and in view of the modifications presented in relation to Claim 1, it is noted that the claim would likewise have been rendered obvious in view of the teachings of Brown.  While Brown discloses that the system may include some undefined number of the sensors recited, however it is noted that the inclusion of some additional number of sensors as part of the system merely constitutes the simple duplication of parts (MPEP 2144.304, Subsection VI, B).
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhongale et al., U.S. Patent Publication 2018/0283171, teaches the use of a drilling system with a sensor assembly communicating through an integrated telemetry system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676